 STANDARDPRESSEDSTEEL CO.Standard Pressed Steel Co., IFD,The Cleveland CapScrew Company and International Union, UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America,UAW. Case8-CA-5165May 27, 1969DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn March 25,1969, Trial Examiner Benjamin A.Theeman issued his Decision in the above-entitledproceeding,findingthat-theRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to theTrialExaminer'sDecision and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings,'conclusions,and recommendations of theTrial Examiner,as modified below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asamended,and hereby orders that the Respondent,Standard Pressed Steel Co., IFD,The ClevelandCap Screw Company,Cleveland,Ohio, its officers,agents,successors,and assigns,shall take the actionset forth in the Trial Examiner'sRecommendedOrder,as herein modified:Delete the words "like or related"from the firstlineinthethirdindentedparagraphof theAppendix,and substitute the word"other."'As noted by the Respondent,the Trial Examiner erred in assigning 1967as the effective date of the Respondent's no-distribution rule. 1957 shouldbe substitutedfor 1967.This does not affect our decision herein.'The Respondent has requested oral argument.This request is herebydenied as the record,the exceptions,and the brief adequately present theissues and the positions of the parties.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE175BENJAMIN A. THEEMAN,Trial Examiner:The complaintalleges that Respondent,Standard Pressed Steel Co., IFD,The Cleveland Cap Screw Company,had engaged and isengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (3)and Section2(6) and(7) of the National Labor Relations Act, asamended,29 U.S.C. Sec.151,et seq.seq.(the Act) by (a)putting into effect a rule prohibiting the distribution ofany type of literature on Respondent'spremises exceptthat originated within Respondent and approved by itspersonnel department and (b)suspendingSterlingP.Newberry III because he had joined, assisted or favored aunion and had distributed union literature at the plant inviolationof the aforesaid rule. Respondent denies thecommission of any unfair labor practices.Pursuant to notice,a hearing was held before me inCleveland,Ohio,onNovember 25, 1968.The GeneralCounsel and Respondent appeared by counsel.They weregiven full opportunity to participate,adduce evidence, andexamineandcross-examinewitnesses.TheGeneralCounsel and Respondent argued orally at the close of thehearing. Respondent filed a brief. The arguments and thebrief have been carefully considered.Upon the entire record in the case and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.BUSINESSOF RESPONDENTRespondent is, and at all times material herein, aPennsylvaniacorporation,withaplantlocatedinCleveland,Ohio,where it is engaged in the manufactureand production of industrial fasteners.Respondent, in thecourse and conduct of its business, annually ships productsvalued in excess of$50,000 directly to points outside theState of Ohio.In accord with the foregoing,it is foundthatRespondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.11.THE LABOR ORGANIZATIONInternationalUnion,UnitedAutomobile,Aerospaceand AgriculturalImplementWorkers of America, UAW(the Unioa)is a labor organizationwithin the meaning ofSection2(5) of the Act.'III.THE UNFAIRLABOR PRACTICESA. The IssuesIn 1957 Respondent placed in effect a no-distributionrule affecting its entire premises.On September 25, 1968,Newberry was suspended for 2 weeks without pay forviolatingthisrule.The issues are whether (1) themaintenance and enforcement of the no-distribution rulewas violative of Section 8(a)(l) of the Act; and (2) thesuspension of Newberry was violative of Section 8(a)(3) ofthe Act.'The charge and amended charge upon which the complaint issued werefiled by the Union.The Union was not present at the hearing.176 NLRB No. 26 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Background and General InformationEffective December5, 1967,the Respondent issued thefollowing procedural regulation,entitledDISTRIBUTION OF LITERATURE ONCOMPANY PROPERTY AND THE USE OFCOMPANY BULLETIN BOARDSThe regulation provided:The Companywishes to keep employees informed of allhappenings concerning matters relating to employmentat The Cleveland Cap Screw Company.Thisisaccomplishedbyseveralmeansofcommunicationwith the employees. The Cleveland CapScrewCompany uses the following methods ofcommunication:1.Bulletin Board Notices2.Letters to the homes of employees3.Employee and supervisorymeetings4.SPS News and The Link (Company HouseOrgans)5.Employeecounselling6.Announcements on public address system.In order to eliminate any errors in communicating, thedistributionof any type of literature on Companypremiseswillnotbepermitted except that whichoriginates within the Company and only then with theapproval of the Personnel Department.Bulletin boards are located throughout the plant andofficeasanothermeans of keeping the employeesinformed.Employees are not permitted to post anything on thebulletin boards or elsewhere in the plant without firstobtaining permission from the Personnel Department.Employees are also prohibited from removing ordefacing anything that has been posted.The Respondent issued its no-distribution rule in itsown best interests.Through itsuse,Respondent intendedto exercise control over the communications among theemployees to prevent the spread of the wrong type ofinformation.Also the rule was intended to prevent chaosin the use of bulletin board space. No employee or otherperson ever sought permission from theCompany todistributeliteratureon the company premises. Asindicated in the rule, Respondent has published anddistributed company publications among its employees.One of themwas entitled"The Link ZD Security."The company plant in Cleveland has a front and backentrance.Ithas no fences or gates.During September1968, the rear entrance was closed because of repairs.Employees enter the company building on the groundfloor where the locker rooms are located and where theypunch the timeclocks.No production occurs on theground floor.Production occurs on the upperfloors. Theworkday of the Company begins at 7 a.m.For a number of years the Union attempted to organizetheCompany.A representation election was held onFebruary 24, 1967, which the Union lost. Since then theemployees have not been represented by a union.Withinthepast2 years the Union on 35/40 occasions hasdistributed handouts at the front and back entrances totheplant.Employeeshaveparticipatedinthedistributions.The record contains no evidence of anyfrictionbetween the Company and the Union or theemployees because of these distributions.'C.Newberryand the Selective ServiceNewberry was employed by the Respondent in October1967.His foreman was Frank D'Vorak. Several weeksbeforeSeptember 25, 1968, Newberry had received anotice to appear at the Selective Service. In connectionwith such appearances, the Company had a rule providingthat it would allow an employee l day's leave with pay.Newberry understood that "the law of the land states"that a person could be held at the induction center 3 days.Under these circumstances,Newberry considered thecompany rule was "unfair." He believed that theCompany should pay the employee for his absence up to 3days "since it wasn't the employee's fault."He spoke to D'Vorak about his feelings and wasreferred toMr.Willett, . themanager of EmployeeRelations.Willett told him that 1 day's pay was thecompany rule; that hundreds of employees have been sopaidwithout objection.Newberryagain urged it wasunfair.Willett pointed out there were a lot of othercompany rules that employees mightdisagreewith butstill they were required to abide by them. Newberry statedthat he had the right to question the rules. Willett toldNewberry that whether he liked it or not the Companywas goingto adhere to the 1-day rule.D. NewberryDistributes a Pamphlet and itsConsequencesOn September 25, 1968, about 6:30 a.m., Newberrystood in front of the timeclocks on the ground floor of theCompany plant and passed out a one-page leaflet to theemployees as they punched in.The leaflet had been prepared by Newberry. In part itreferred back to the earlier conversation withWillett.Newberry also felt that the right of employees to questiona company rule "was a subject for discussion amongemployees." The leaflet read as follows:WHAT'S IT ALL ABOUT???The latest issue of "The Link" said that people inthefinishingdept.gotZD awards because FrankD'Vorak is such a good foreman, and people will "doanything" for a good foreman. How do we know? "Justask anyone in the finishing dept." says "The Link."Personally, I don't remember hearing about any pollbeing takenof the working people in this shop. So whydoes "The Link" (our favoritecompanynewsletter)claim that we all love and adore our foreman withoutasking us? Because it is the bosses'paper,and the bossneverreallylistens to our opinions.He would rathertellus what our opinion is.'HarryWillettperfectly expressed the Company'sfeelings toward its employees just yesterday afternoon.When I asked him about thereasonbehind a companyrule, he told me there wasno reason -it's just a rule."It doesn'tmatter if the rule is right or wrong, it's therule," was good old Harry's remark.After all, why should the master consult the slave?Why should the dictator consider the feeling of his'Several charges were filed against the Company which did not reach thecomplaint stage.'It is inferred that the first two paragraphs of this leaflet refer to IssueNo. 25 of "The Link" dated September 20, 1968.Therein was an articlestating that Frank D'Vorak is a good foreman and his employees "will doalmost anything to please"him. Further,itwent on to state that the groupD'Vorak supervised had won the Outstanding Award for the month ofAugust. STANDARD PRESSEDSTEEL CO.177subjects?The answer is that he won't, unless it willmake him aprofit.Which brings us to what it's all about. The onlyreason the company hands out its little "gifts" like"The Link", ZD awards, and other crap is that itthinks that will keep us from demanding what is reallyours -I.decent pay so we won't have, to work overtime tomake a living.2.Job security, freedom from arbitrary companypolicies.3.Better hospitalization, more vacation4.Most important - DEMOCRACY-- the right tohave a say in the decisions that affect usWorking people have learned that no one ever"gives" us anything!We have toOrganizeandFightfor it.Don't listen to any bull about what the Unionwill or won't doforus.WE are the Union and we mustdo for ourselves.Remember,every"Link" thecompany puts over on us just strengthens the chainaround our necks. Dig it?Sterling NewberryCall or write the U.A.W. organizational officeSigna card today.917 E. 222 St.731- 5488Labor donatedHe continued the distribution until shortly before 7a.m.No doubt with the intention of helping distribution,he erroneously referred to the leaflet as the ZD or the"New ZD."' At 7 he punched in and went upstairs to hiswork bench. Before doing so, he placed a bunch of theleafletson a table in front of the timeclock where theCompany leaves its literature. At his work bench he put anumber of the leaflets alongside his lunch box on the workbench. The record does not show what happened to thesetwo bunches of leaflets.' The remainder of the leaflets heplaced in his locker.About 4 p.m. that day, D'Vorak asked Newberry tocome with him to Willett's office. A fourth person BudWolf, a general foreman for the Company was alsopresent.Wolf told Newberry that because he had handedout the leaflet in the plant he was suspended for 2 weeks.Willett stated the reasons: (1) the leaflet had disrupted thenormal operation of the plant; (2) it contained maliciousstatements about the Company; and (3) there was acompany rule about passing leaflets out.Newberry was out of work for 2 weeks and received nopay for the period. After hisreturn,heworked anadditional week and then left voluntarily.No doubt in an effort to induce the employees to take the leaflet. TheCompanybroughtoutthisfactbutdoesnotclaimthatthemisrepresentation was a cause for the suspension.'On cross-examination Newberry testified:Q. And isn't it also true that you left asupplyin the corner of yourtable or desk?A. I left it withmy lunch box.Q. Why were theywith the lunch box?A. Because that was my property.Q. They werenot in it.A. No.Q. Did anybodycome over and pick them up?A. I wouldn't know.E. Company Practice Under theRule andNewberry's KnowledgeSince1957,Respondenthasbeenconsistentinenforcing the nondistribution rule. No employee or otherperson ever sought permission from the Company todistribute literature on Company premises. Newberry wasthe first employee to do so. Newberry neither sought norobtained Company permission to distribute the leaflet.Newberry had never heard of the companyrule againstdistribution,had neverseena book of rules, and hadnever seen such a rule posted on a bulletin board. Duringthetimehewas employed he had known of nodistribution of literature other than "The Link" and othercompany literature and the pamphlets distributed by theUnion at the plant entrances.'F.Newberry's Union ActivityNewberrywas amember of the Union and attendedunion meetings.While working he wore a union buttonand for the last 2 months of his employment wore a unionarm band. Starting with March 1968, he actively solicitedunion membership among the employees and passed outauthorization cards in the locker room, outside the plantand at the machines durmg lunchtime. This was in accordwith union instructions on this subject.Analysis and Conclusions1.The Company's no-distribution rule is violative ofSection 8(a)(1)Thereisnodoubt that the Company's rule,quoted infull above, prohibits employees from distributing literatureinnonworking areas on nonworking time without firstreceiving company approval.' It is now well established bythe Board and the Courts that the existence of such a rule,absent a showing of necessity,is inviolation of Section8(a)(1) of the Act.'As to the rule, the Company makes no showing eitherof necessity or special circumstances. It states that therulewas issued in its own best interests and to controlcommunications among the employees.' The firstreason,absent details, is considered neither a showing of necessity'Newberry testified to two instances of solicitationon the work floorduring working hours once for flowers for an employee's deceased wife;and another time, for moneyfor a giftfor a retiring employee.The recordcontains no evidenceof disciplinary action by the Company with regard tothese instances In any event,oral solicitation is a separate issue notmaterial to the present case SeeStoddard-QuirkManufacturingCo., 138NLRB 615, 616.'Reasonably,the rulemay be further interpreted to forbid thedistribution of any employee literature.The third paragraph of the rulepermits the distribution of literature "which originates within theCompany."In the rulethe word "Company"is constantly used so as todistinguish it from, and to the exclusionof, "employees." For example theopening sentence contains the statement"The Companywishes to keepemployees informed.." The lasttwo paragraphsrefer specifically to"employees"and lays down prohibitionsdirectedspecifically at employeesin relation to bulletin board posting.'ConeMills Corporation,White Oak Plant,174 NLRB No. 151,SNCManufacturingCo., Inc,174 NLRB No. 31;Accurate Products, Inc.,170NLRB No. 173;Taylor InstrumentCo.. 165 NLRB No. 83;StoddardQuirkManufacturingCo., 138 NLRB 615;N.L.R.B. v. Mid States MetalProducts.Inc..403 F.2d 702 (C A. 5),WinchesterSpinning Corporation vN L.R.B.,402 F.2d 299 (C.A.4XN.L R B.v.General IndustriesElectronicsCompany.401F.2d 297 (C.A. 8), andcases cited anddiscussions held in each one.'The third reason stated- to preventchaos in the use of the bulletin 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDnor a special circumstance.The second reason is preciselywhat constitutes a violation of the Act in that nonworktime and nonwork areas are included in the areas keptunder company control.2.The leaflet is part of the union organizing effortRespondent in its brief contends that the leaflet was theproduct and concern of Newberry exclusively, and not aunion activity; that Newberry acted for himself alone andthe only motivation for the leaflet was Willett's refusal tochange company policy dealing with Selective Service.The record does show that the leaflet is Newberry'screation, and as Newberry admitted does refer back to theconversation aboutWillett concerning pay for SelectiveService absences.But the leaflet as distributed does notpresent a personal issue.As counsel for the Respondentadmitted, "it is well written." In that respect, a perusal ofthe leaflet shows the author has deaccented the SelectiveService issue and emphasized and accented what heconsidered an arbitrary action of the Company withrespect toitsrules.In addition, the leaflet set forth anumber of other items that affected working conditions;and presented several reasons why the employees shouldjoin the UAW. The leaflet ends with the admonition thatthe employee "Call or write the UAW organization office.Sign a card today." The leaflet leaves little doubt inthe reader that it solicits union membership or that itpertains to union organization.The Uniondid not disownthe leaflet but as Respondent's counsel points out gave ititsbelatedblessingwhen it filed the charges herein.Accordingly,itisfound that the leaflet contains effortsdealing with union organization of the employees of theCompany. Such an effort is protected by Section 7 of theAct.' °3.Respondent's reasons for suspending Newberry areinvalidNewberry was suspended because he handed out theleaflet.As stated above, the reasons for the suspensionare: (a)he thereby disrupted the normal operation of theplant; (b) the leaflet contained malicious statements abouttheCompany; and (c) the distribution violated thecompany rule against distribution on company premises.None of the above-stated reasons have any validity.a.The leaflet did not disrupt normal operationsThe record is bare of any evidence to show thatNewberry'sactionscausedanydisruptionoftheoperations of the Company. The bundle of leaflets left onNewberry's work bench could have been available toboard,in all probability refers to the last two paragraphs of the rule ratherthan to distribution of literature.Absent an allegation that the rule as tothebulletinboards is violativeof the Actand absent informationconcerning the whereabouts of the bulletin boards and the use made ofthem,no finding is made in relation to this portion of the rule. It issuggested that in its future rule dealing with the use of bulletin boards, theCompany will consider the holdings of the Board and the Court inWinchesterSpinning Corporation. 168 NLRB No.60, enfd.402 F.2d 299(C.A. 4)."In any event,ithas been held that a single employee was engaged inconcerted activities when single handedly he circulated a petition in amatter related to employee working conditions.SeeSaltRiverValleyWater Users'Associationv.N.L.R.B..206 F.2d 325 (C.A. 9), enfg. 99NLRB 849.employees during working hours. If so, a possibility existsthat some littering or work interruption could haveresulted. But the record contains nothing to show nor doesRespondent allege that either event occurred. The barefact that the leaflets were on Newberry's work benchduring working hours is insufficient to be the basis for aninference that the leaflets were picked up by employees;Newberry made an effort to induce employees to pick oneup; or that Newberry distributed any during working time.The record clearly shows that Newberry distributed theleaflets before the timeclocks during nonworking time in anonworking area. In doing so, Newberry did no morethan the Company did. The Company admits that "TheLink" is distributed in front of the timeclocks and copiesare left on the same table in front of the timeclocks onwhich Newberry left his leaflet.b.The leafletcontained no malicious statementsabout theCompanyThe leaflet is quoted in full above. In some cases, thelanguage is "strong" and perhaps not in the best taste.But the Board and Court decisions are loaded withinstancesof rough, indecent and impolite words inUnion-Management Relations. The Company does notspecify what portion of the leaflet it considers maliciousbutmakes the broad statement that it was malicious.Examination of the leaflet shows nothing containedtherein that is prejudicial or injurious so that it may bedeemed malicious." It has already been found that theleafletwas an effort at union organization. The Actclearly states that union organization is in the publicinterest and is protected.c.A violationof aninvalid rule is not a suspensionfor causeAs shown above, the company rule is violative ofSection 8(a) (1) of the Act.Itfollows that Newberry'ssuspension based on a violation of such an invalid rulecould not be a suspension for cause under the Act.4.Respondent's reliance on theShawnee Industriescase is misplacedThe record shows that Respondent for the past severalyears had had amicable relations with the Union and thattheUnion without protest or friction has been freelydistributing literature at the entrances to the plant. It alsoshows that heretofore no employee had been disciplinedfor violation of the no-distribution rule; the rule had beenneither applied or enforced;and that neither the Unionnor any employee complained about the existence of therule.In view of these facts Respondent alleges that theemployees have not been cut off from those who wish toorganize them and therefore the company rule is not inviolationof the Act. They refer toN.L.R.B. v. ShawneeIndustries,333 F.2d 221 (C.A. 10),1= andstate that suchpermission to (solicit or) distribute was neither asked ordesired.ThereforeRespondent contends no violation"Black'sLaw Dictionary,Fourth Edition,West PublishingCo., 1957,defines the word as follows:Malicious-characterized by or involving malice,having,or done with,wicked or mischievious intentions or motives,wrongful and doneintentionally without just cause or excuse.See alsoAmerican Juriprudence.34 p 631section on malice"Quote from Respondent's brief not from the Court decision: STANDARDPRESSEDSTEEL CO.179occurred. This contention is inapplicable here.As found above, the Board, with the Court's approval(see fn. 7) has consistently held that the existence of abroad distribution rule requiring prior approval of theCompany for distribution of union (or any) literature oncompany premises and time without specifying that thedistribution is restricted to working time and in workingareas or without a showing of special circumstances,constitutes a violation of Section 8(a)(I) of the Act.Inaddition,theCompany admittedly suspendedNewberry for distributing union literature on noncompanytime and in a nonworking area in violation of this invalidrule.Under such circumstances, the Tenth Circuitreferring to and differentiating theShawnee Industriescase found the broad no-distribution rule violative ofSection 8(a)(1) and a discharge under it violative ofSection 8(a)(3) of the Act. The Court inN.L.R.B. v.American Coach Co.,379 F.2d 699, pointed out that therewas no showing of special circumstances which justifiedthe application of a no-distribution rule; that an employeehad been discharged for making derogatory remarksabout the rule and for passing out authorization cardsduring the lunch hour. One of the reasons for thedischarge was the breach of the no-distribution rule. Atpage 701, the Tenth Circuit stated:InNationalLaborRelationsBoard v. ShawneeIndustries,Inc.,10 Cir., 333 F.2d 221, 225, 56 LRRM2567,we held that the adoption of a no-solicitation,no-distribution rule was not of itself a violation of Sec.8(a)(1). In that situation there was not only a specialcircumstance, solicitation of contributions, but also "noevidence that the rules were ever used to interfere withany union or any organizational activities." Here wehave no special circumstance, but we do have the use ofthe rules to interfere with the protected activities of theemployees during non-working time in non-workingareas. The protected activities involved here were unionsolicitation and the distribution of union authorizationcards.In our opinion,the record establishes interferencewith the rights granted by Sec. 71 and sustains theBoard's holding that the Company violated Sec. 8(a)(1)....Both the solicitation and distribution were toencourage the unionization of the plant-a permissibleactivityinthecircumstancespresented.When therecord is viewed as a whole it supports the reasonableinferencethatthedischargeresultedfrom unionactivities.Such a discriminatory discharge violates Sec.8(a)(3).5.Respondent's no-distribution rule and thesuspensionof Newberryfor violating it are violationsof Section 8(a)(1) and(3) of the ActIn accord with the foregoing and on the record as awhole, it is found that the no-distribution rule of theCompany maintained and enforced at the plant is inviolation of Section 8(a)(l). It is further found that thesuspensionofNewberry for the distribution of unionliterature on nonworking time in a nonworking area was"Mere promulgation of plant rules to bar employees from vending, .and from distributing written or printed matter ofanydescription onplant premises unlessapprovedby Managementcannot support findingof ULPinabsence of evidence thatanyemployee requested and wasdenied approval to solicit support for a labor union." (Emphasissupplied.)'29 U.S.C. Sec. 157.improper in violation of Section 8(a)(3) of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following:CONCLUSIONS OF LAW1.Standard Pressed Steel Co., IFD, The Cleveland CapScrew Company,isanemployer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, UAW,is a labor organization within the meaning of Section 2(5)of the Act.3.By maintaining and enforcing its no-distribution ruleas set forth in its procedural regulation dated December 5,1967,Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedinSection 7, therebyengaginginunfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.4.By discriminatorily suspending Sterling P. Newberry,III,on September 25, 1968, for a period of 2 weekswithout pay because of his union or concerted activities,as found above, the Company has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) of the Act, thereby interfering with,restraining,and coercing employees in the exercise ofrights guaranteed in Section 7, and engaging in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.W. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above,occurringinconnectionwiththebusinessoperations set forth in section I, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing such commerceand the free flow thereof.V.THE REMEDYInview of thefindingssetforthabove that theCompany has engaged in unfair labor practices within themeaning of Section 8(a)(l) and (3) of the Act, it will berecommended that it be required to cease and desisttherefrom and take such affirmative action as appearsnecessary and appropriate to effectuate the policies of theAct. In view of the finding that the Company suspendedemployee Newberry for a period of 2 weeks without paybecause of his activities on behalf of the Union it will berecommended that it be required to make him whole forlossof earnings during the period of suspension withinterest thereon at the rate of 6 percent per annum."Upon the foregoing findings of fact, conclusions of lawand the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following:"Newberry voluntarily left the employ of the Company a week after hisreturn to work A reinstatement order is not appropriate. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERStandard Pressed Steel Co., IFD, The Cleveland CapScrewCompany, its officers, agents, successors, andassigns,shall:1.Cease and desist from:(a)Maintainingandenforcingrulesprohibitingdistributionof union literature or other materials, orsolicitingunionmembership,orengaginginotherprotected union or concerted activities on employees' owntime in nonworking areas of companyproperty.(b) Discouraging membershipin or activity on behalf ofInternationalUnion, United Automobile, Aerospace andAgricultural ImplementWorkers of America, UAW, orany other labor organization by discharging,suspendingor otherwise discriminating against employees with respectto hire,tenure,or any term or condition of employment.(c) In any manner interfering with, restraining, orco ercingemployees in their exercise of the rightsguaranteed under Section7 of the Act,except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as acondition of employment,as authorized in Section 8(a)(3)of the Act.2.Take the following affirmative action:(a)Make SterlingP.Newberry,III,whole in themanner set forth in the section of this decision entitled"The Remedy."(b) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports,and all otherrecordsnecessary to analyze and give effect to thebackpay requirements hereof.(c)Post at itsCleveland,Ohio, plant a copy of theattached noticemarked "Appendix."" Copies of saidnotice,on forms provided by the Board'sRegionalDirector for Region 8, shall,after being duly signed bythe Company's authorized representative,be posted by theCompany immediately upon receipt thereof, and bemaintainedthereafterfor60consecutivedays inconspicuous places,including all places where notices toemployees are customarily posted.Reasonable steps shallbe takenby the Companyto insure that said notices arenot altered,defaced,or covered by other material.(d)Notify theRegionalDirectorforRegion 8, inwriting,within 20 days from receipt of this Decision, whatsteps have been taken to comply with the terms hereof.""In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.If the Board'sOrder is enforced by a decree of the United States Court of Appeals, thenotice will be further amended by the substitution of the words"a decreeof the United States Court of Appeals Enforcing an Order"for the words"a Decision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify the Regional Director forRegion 8, in writing,within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith."DatedByNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage membership of ouremployees in InternationalUnion, United Automobile,Aerospace and Agricultural ImplementWorkers ofAmerica, UAW, or in any other labor organization, bydiscriminating in any manner in regard to the hire andtenure of employment of any terms or condition ofemployment of our employees, except as authorized inSection 8(a)(3) of the Act.WE WILL NOT maintain or enforce any rulesprohibitingdistributionof union literature or othermaterialsorsolicitationofunionmembership oncompany property on employees' own time and innonworking areas.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the right toself-organization,toform,join,orassist,theabove-named union,or any other labor organization, tobargain collectively through representatives of their ownchoosing,toengage in concerted activities for thepurpose of mutual aid or protection, or to refrain fromany or all such activities, except to the extent that suchrightmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, in conformity to Section 8(a)(3) of theAct.WE WILL ensure that Sterling P. Newberry, III, ismade whole for any loss of pay he may have sufferedby reason of thediscrimination against him.Allour employees are free to become, remain, orrefrain from becoming or remaining,members of theabove-named labor organization or any other labororganization.STANDARDPRESSEDSTEEL CO., IFD,APPENDIXTHE CLEVELANDCAP SCREWCOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board'sRegional Office,1695 FederalOffice Building,1240 East Ninth Street,Cleveland, Ohio44199,Telephone513-522-3738.